Exhibit 10.1

AMENDMENT NO. 1 TO COLLATERAL AGREEMENT

AMENDMENT NO. 1 dated as of February 10, 2011 (this “Amendment”), to the
Collateral Agreement dated as of January 26, 2011 (the “Collateral Agreement”),
among VERSO PAPER HOLDINGS LLC, a Delaware limited liability company (the
“Company”), VERSO PAPER INC., a Delaware corporation (“Finance Co.” and,
together with the Company, the “Issuers”), each Subsidiary of the Issuers
identified therein as a party (each, a “Subsidiary Party”) and WILMINGTON TRUST
COMPANY, as Collateral Agent (in such capacity, the “Collateral Agent”) for the
Secured Parties (as defined therein).

RECITALS

WHEREAS, reference is made to (i) the Indenture, dated as of January 26, 2011
(the “Base Indenture”) among the Issuers, the Subsidiary Parties and Wilmington
Trust Company, as Trustee (the “Trustee”), as supplemented by the First
Supplemental Indenture, dated as of the date hereof (the “First Supplemental
Indenture” and, the Base Indenture, as supplemented by the First Supplemental
Indenture, the “Indenture”), among the Issuers, the Subsidiary Parties and the
Trustee, and (ii) the Purchase Agreement dated as of February 7, 2011 (the
“Purchase Agreement”), among the Issuers, the Subsidiary Parties and the
Representatives (as defined therein), each acting on behalf of itself and as a
Representative of the several Initial Purchasers (the “Initial Purchasers”).
Capitalized terms used herein and not otherwise defined herein shall have the
meanings assigned to such terms in the Collateral Agreement, or if not defined
in the Collateral Agreement, in the Indenture;

WHEREAS, the Issuers intend to issue an additional $36,000,000 aggregate
principal amount of their 8.75% Second Priority Senior Secured Notes due 2019
(the “Additional Notes”);

WHEREAS, the Pledgors and the Collateral Agent desire to amend certain
provisions of the Collateral Agreement to reflect the addition of the Holders of
the Additional Notes and any future Securities;

NOW, THEREFORE, in consideration of the premises and the agreements, provisions
and covenants herein contained, the parties hereto agree as follows:

SECTION 1. AMENDMENTS TO COLLATERAL AGREEMENT

(a) The recitals to the Collateral Agreement are hereby amended by replacing the
defined term “Notes” with the defined term “Original Securities” in each
instance where the defined term “Notes” appears.

(b) Section 1.02 of the Collateral Agreement is hereby amended by the following:

(i) amending the definition of “Indenture Documents” by replacing “the Notes” in
clause (a) thereof with “the Securities”;

(ii) deleting the definition of “Notes” appearing therein in its entirety;

(iii) adding “as such term applies with respect to the Securities” to the end of
the definition of “Obligations”; and



--------------------------------------------------------------------------------

(iv) adding the following definition, which shall be inserted in proper
alphabetical order:

““Original Securities” has the meaning assigned to such term in the recitals of
this Agreement.”.

(c) Section 3.05(c) of the Collateral Agreement is hereby amended by replacing
“the Notes” with “the Securities” in the proviso contained therein.

(d) Section 4.03(c) of the Collateral Agreement is hereby amended by replacing
“the Notes” with “the Securities” in the first sentence thereof.

(e) Section 7.06(b) of the Collateral Agreement is hereby amended by replacing
“the Notes” with “the Initial Securities” in clause (ii) thereof.

(f) Exhibit I to the Collateral Agreement is hereby amended by replacing the
“Notes” with the “Original Securities” in Recital C thereof.

SECTION 2. REPRESENTATIONS AND WARRANTIES

In order to induce the Collateral Agent to enter into this Amendment and to
amend certain provisions of the Collateral Agreement in the manner provided
herein, each Issuer and each Subsidiary Party hereby represents and warrants to
the Collateral Agent and the other Secured Parties that this Amendment has been
duly authorized, executed and delivered by such Issuer or such Subsidiary Party,
as applicable, and constitutes such Issuer’s or such Subsidiary Party’s, as
applicable, legal, valid and binding obligation, enforceable against such Issuer
or such Subsidiary Party, as applicable, in accordance with its terms, subject
to (i) the effects of bankruptcy, insolvency, moratorium, reorganization,
fraudulent conveyance or other similar laws affecting creditors’ rights
generally, (ii) general principles of equity (regardless of whether such
enforceability is considered in a proceeding in equity or at law) and
(iii) implied covenants of good faith and fair dealing.

SECTION 3. MISCELLANEOUS

(a) Counterparts; Effectiveness. This Amendment may be executed in two or more
counterparts, each of which shall constitute an original but all of which when
taken together shall constitute but one contract. This Amendment shall become
effective when (a) the Collateral Agent shall have received a counterpart of
this Amendment that bears the signature of the Issuers and the Subsidiary
Parties and (b) the Collateral Agent has executed a counterpart hereof. Except
as expressly amended hereby, the Collateral Agreement shall remain in full force
and effect.

(b) Governing Law. THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
UNDER THIS AMENDMENT SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE
LAWS OF THE STATE OF NEW YORK.



--------------------------------------------------------------------------------

(c) Severability. In the event any one or more of the provisions contained in
this Amendment should be held invalid, illegal or unenforceable in any respect,
the validity, legality and enforceability of the remaining provisions contained
herein and in the Collateral Agreement shall not in any way be affected or
impaired thereby. The parties shall endeavor in good-faith negotiations to
replace the invalid, illegal or unenforceable provisions with valid provisions
the economic effect of which comes as close as possible to that of the invalid,
illegal or unenforceable provisions.

(d) Notices. All communications and notices hereunder shall be in writing and
given as provided in Section 7.01 of the Collateral Agreement.

(e) Fees and Expenses. The Indenture Parties agree to reimburse the Collateral
Agent for its reasonable out-of-pocket expenses in connection with this
Amendment, including the reasonable fees, disbursements and other charges of
counsel for the Collateral Agent.

[Remainder of page intentionally left blank]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed this Amendment as of
the day and year first above written.

 

VERSO PAPER HOLDINGS LLC

VERSO PAPER INC.

VERSO PAPER LLC

VERSO ANDROSCOGGIN LLC

VERSO BUCKSPORT LLC

VERSO FIBER FARM LLC

VERSO MAINE ENERGY LLC

VERSO QUINNESEC LLC

VERSO SARTELL LLC

VERSO QUINNESEC REP HOLDING INC.

NEXTIER SOLUTIONS CORPORATION

 

By:

  /s/ Tracy M. Welch      

Name:  Tracy M. Welch

Title:    Treasurer

 

 



--------------------------------------------------------------------------------

WILMINGTON TRUST COMPANY,

as Collateral Agent

 

By:

  /s/ Geoffrey J. Lewis      

Name: Geoffrey J. Lewis

Title:   Assistant Vice President

 

 